Title: To George Washington from Lieutenant Colonel Benjamin Tupper, 27 July 1776
From: Tupper, Benjamin
To: Washington, George



Sir
Sloop Hestor July the 27th A.D. 1776

The Sloop is hove down & Cleaning & hope to be ready to take my Station this Night I shall not loose a minutes time but shall affect it if Possible, all Guards have been kept as Usual & nothing Extrodnary has been Discoverd, I have been Some Uneasy respecting Capn Burr’s Station and Humbly Conceive he might be Stationd lower down than he is which would be more advantagious in preventing an Intercourse between the Tories and the Enemy, He also is of the Same Opinion, but as General Putnam and General Alaxander had given him Instructions it put it out of my power to do it. I only want one word to know whether Your Excellency for the future will Consider him as being under my Inspection. I am with great respect Your Excellencys most Obedent Humble Servt

Benj: Tupper Lt Col:

